DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over OZAWA (US 2020/0017703 A1) in view of Masada et al. (US 2017/0210918 A1) and further in view of Ahrens (US 2015/0175780 A1).
As related to independent claim 1, OZAWA teaches an inkjet ink comprising: a pigment, a pigment dispersion resin, a water-soluble organic solvent (OZAWA – Page 1, Paragraphs 5-7; Page 3, Paragraph 30; and Page 4, Paragraphs 47-49), and a polymer nonionic surfactant with a mass average molecular weight of at least 7,000 and no greater than 12,500 [i.e. polyalkylene glycol alky ether acrylate-alkyl acrylate-polyalkylene glycol acrylate-lauryl acrylate-alkyl methacrylate copolymers] (OZAWA – Page 4, Paragraph 57 – Page 5, Paragraph 60).  OZAWA does not specifically detail the acid value of the pigment dispersion resin or the mass average molecular weight of the polymer nonionic surfactant.  However, Masada et al. teaches an inkjet ink comprising: a pigment, a pigment dispersion resin, a water-soluble organic solvent (Masada et al. – Page 3, Paragraphs 37-40) and specifically teaches wherein the pigment dispersion resin has an acid value of at least 55 mgKOH/g and no greater than 97 mgKOH/g (Masada et al. – Page 4, Paragraphs 55-57).  Meanwhile, Ahrens teaches an inkjet ink comprising: a pigment, a pigment dispersion resin, a water-soluble organic solvent (Ahrens – Page 1, Paragraphs 1-4; Page 3, Paragraph 56; and Page 5, Paragraph 76) and specifically teaches the polymer nonionic surfactant has a mass average molecular weight of at least 7,000 and no greater than 12,500 (Ahrens – Page 4, Paragraphs 61-64).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the ink of OZAWA with its structural makeup would have included the specified ranges of the acid value and mass average molecular weight, given the listing of components included in OZAWA and only further detailed by Masada et al. and Ahrens in an effort to provide an ink excellent in balance between chemical resistance and adhesion to a materials of all kinds including non-absorbent substrate while producing a high-quality color image (OZAWA – Page 1, Paragraph 6; Masada et al. – Page 1, Paragraph 4; and Ahrens – Page 1, Paragraphs 1-2).
As related to dependent claim 3, the combination of OZAWA, Masada et al. and Ahrens remains as applied above and continues to teach the water-soluble organic solvent contains a specific water-soluble organic solvent [i.e. 3-methyl-1,5-pentanediol], and the specific water-soluble organic solvent has an octanol/water partition coefficient (LogP) of at least —0.5 and no greater than 0.1 (OZAWA – Page 4, Paragraph 49; Masada et al. – Page 7, Paragraph 86; and Ahrens – Page 5, Paragraph 74).
As related to further dependent claim 4, the combination of OZAWA, Masada et al. and Ahrens remains as applied above and continues to teach the specific water-soluble organic solvent has a content ratio of at least 15.0% by mass and no greater than 30.0% by mass (OZAWA – Page 4, Paragraphs 47-49).
As related to further dependent claim 5, the combination of OZAWA, Masada et al. and Ahrens remains as applied above and continues to teach the specific water-soluble organic solvent includes 3-methyl-1,5-pentanediol, triethylene glycol monobutyl ether, or 1,5-pentanediol (OZAWA – Page 4, Paragraph 49; Masada et al. – Page 7, Paragraph 86; and Ahrens – Page 5, Paragraph 74).
As related to dependent claim 6, the combination of OZAWA, Masada et al. and Ahrens remains as applied above and continues to teach a linehead and a conveyance section which conveys a recording medium, wherein the linehead ejects the inkjet ink onto the recording medium (OZAWA – Page 1, Paragraph 3 and Figure 1, shown below).


    PNG
    media_image1.png
    343
    431
    media_image1.png
    Greyscale


Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of OZAWA (US 2020/0017703 A1), Masada et al. (US 2017/0210918 A1), and Ahrens (US 2015/0175780 A1) and further in view of MASUDA et al. (US 2013/0307812 A1) and Doi et al. (US 8,197,921 B2).
The combination of OZAWA, Masada et al. and Ahrens remains as applied above and continues to teach controlling the surface tension of the ink (OZAWA – Page 8, Paragraph 108) but does not specifically teach the details of the surface tension.  However, MASUDA et al. teaches an inkjet ink comprising: a pigment, a pigment dispersion resin, a water-soluble organic solvent (MASUDA et al. – Page 3, Paragraphs 42-44) and specifically teaches at a temperature of 25°C, a dynamic surface tension of the inkjet ink at a surface age of 50 milliseconds is at least 38.0 mN/m and no greater than 40.0 mN/m (MASUDA et al. – Page 2, Paragraphs 26-27).  Meanwhile, Doi et al. teaches an inkjet ink comprising: a pigment, a pigment dispersion resin, a water-soluble organic solvent (Doi et al. – Column 19, Lines 1-5; Column 23, Lines 45-65; and Column 25, Lines 35-65) and specifically teaches a static surface tension of the inkjet ink is at least 34.0 mN/m and no greater than 36.0 mN/m (Doi et al. – Column 26, Lines 59-61).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the ink of the combination of OZAWA, Masada et al. and Ahrens with its structural makeup would have included the specified ranges of the dynamic and static surface tensions as further detailed by MASUDA et al. and Doi et al. in an effort to regulate the physical properties of an ink to provide excellence in balance between chemical resistance and adhesion to a materials of all kinds including non-absorbent/non-permeable substrate while producing a high-quality color image (OZAWA – Page 1, Paragraph 6; Masada et al. – Page 1, Paragraph 4; Ahrens – Page 1, Paragraphs 1-2; MASUDA et al. – Page 1, Paragraphs 4-5; and Doi et al. – Column 1, Lines 40-45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gopalkirshnan et al. (US 5,258,072 A) teaches a polymer nonionic surfactant with a molecular weight from 1300-12000.  Fukuda et al. (US 2005/0264629 A1) teaches an inkjet ink with a surface tension of 35 mN/m, comprising a pigment, a similar water-soluble organic solvent with a content ratio of 20% and surfactants.  Gotou et al. (US 11,001,075 B2) teaches an inkjet ink with a static surface tension of 35 mN/m, comprising a pigment, a pigment dispersion resin, and a water-soluble organic solvent including 1,5-pentanediol.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853